Citation Nr: 1605126	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a disability rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In July 2015, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that both claims on appeal warrant further development.

With respect to the claim for service connection for asthma, the Veteran testified at the July 2015 Board hearing, that he was treated for coughing and wheezing while working for the US Postal Service from approximately 1981 to 1998.  Those records have not been associated with the Veteran's claims file.  The records are relevant to the current appeal as a March 2013 VA examiner provided a negative nexus statement for the Veteran's current diagnosis of asthma on the basis of no continuity of symptomology.  As such, upon remand, those records should be obtained.

Moreover, the Veteran testified that he has experienced ongoing symptoms of chough and bronchitis since service discharge.  This lay statement was not presented to the March 2013 VA examiner and further opinion is warranted for consideration of this evidence.  

With respect to the claim for an increased rating for bilateral hearing loss, the Veteran was most recently afforded a VA audiology examination in January 2013. However, the Veteran testified at the July 2015 hearing that his hearing loss disability has increased in severity.  In light of the Veteran's testimony, the Board finds that another VA examination is warranted for the purpose of ascertaining the current severity of his service-connected bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran to provide the necessary information and releases to obtain the medical records from his employment at the US Postal Service. After securing any necessary release, the AOJ should obtain medical records from all sources identified by the Veteran.  To the extent there is an attempt to obtain records that is unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of the negative results.
 
2.  Afford the March 2013 VA examiner the opportunity to supplement the report.  The claims file must be made available to the examiner for review.  

Based on review of the record, to include the Veteran's statements that he has experienced cough and bronchitis since service discharge, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's asthma had its onset during or is in any way related to his military service.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

If the March 2013 VA examiner is unavailable or determines that another examination is needed, the AOJ should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above question.  

3.  The AOJ must afford the Veteran a VA audiological examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss disability.  The Veteran's claims file must be made available to and reviewed by the VA examiner in connection with this examination.  The VA examiner must indicate in the VA examination report whether the Veteran's claims file was available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, must be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86 (2015).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If a benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




